Opinion issued August 12, 2004













In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-04-00776-CR
          01-04-00777-CR
____________

DONALD ROBBINS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 339th District Court
Harris County, Texas
Trial Court Cause Nos. 933190 and 933549



 
MEMORANDUM  OPINION
               We lack jurisdiction to hear these appeals.  The trial court sentenced
appellant, Donald Robbins, and signed its final judgments on January 20, 2004.
Robbins did not file a timely motion for new trial,
 and therefore the deadline for
filing a notice of appeal was February 19, 2004, 30 days after sentencing.  See Tex.
R. App. P. 26.2(a)(1).
               Robbins filed his notice of appeal on July 9, 2004, more than four months
after the deadline.  An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).
               We therefore dismiss the appeals for lack of jurisdiction.
               It is so ORDERED.
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).